DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels. While FIGS. 1 and 2 provide reference numerals, they fail to provide descriptive text labels. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because in FIG. 5 the reference numbers have a typographical error: “33v0” should recite “330”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: on page 16, lines 4-6 the typographical error “… determining the time taken for occur…” should recite ”… determining the time taken to occur….”
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities: “the pulse wave velocity”, and “for each ultrasonic pulse” should recite “for each of the plurality of intravascular ultrasonic pulses” as also recited in Claim 13. Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  as written, it is not clear whether a set of first and a second flow velocity metrics are based on the first ultrasound Doppler signal and a distinct set of first and a second flow velocity metrics are based on the second ultrasound Doppler signal. However, based on the instant specification (pg. 7, lines 21-29), it is clear that the “first and second flow velocity metric is obtained based on the first and second ultrasound Doppler signal, respectively,” (emphasis added). Appropriate correction is required.

Claim 7 is objected to because of the following informalities: “a second distribution of flow velocities” should recite “the second distribution of flow velocities.” Appropriate correction is required.

Claim 9 is objected to because of the following informalities: “a time delay” in line 4 already has antecedent basis stemming from “the time delay” in line. For purposes of examination, it will be interpreted as “the time delay” in line 4. Appropriate correction is required.

Claim 14 is objected to because of the following informalities:  typographical error on line 5 “the the” should recite just “the”.  Appropriate correction is required.

Claim 15 is objected to because of the following informalities:  “the method” lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, claims 1 and 14 recite a processor adapted to “ascertain a time delay that takes a modification in a velocity characteristic at the first distance to propagate to the second distance based on the obtained first and second ultrasound Doppler signals”; however, it is not clear what modification a velocity characteristic takes as it propagates between the first and second distances. Specifically, one of ordinary skill in the art would not be capable to adapt a processor to ascertain a time delay that takes a modification in a velocity characteristic at the first distance to propagate to the second distance based on the obtained first and second ultrasound Doppler signals. Thus, Claims 1 and 14 the standard for definiteness as laid out in 35 U.S.C. 112b.
Claim 8 recites the limitation " the individual time delays " in line 1.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the claim will be interpreted as “calculating an individual time delay to generate individual time delays.” 
The dependent claims of the above rejected claims are rejected due to their dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Katakura (US PAT 5535747) in view of Van der Horst et al. (WO 2017198800 A1; hereinafter “VDH”.
With regards to Claim 1, Katakura teaches of a system for performing intravascular pulse wave velocity measurements (an ultrasonic apparatus configured to “a pulse wave speed estimator for estimating the pulse wave speed,” see Katakura col. 2, lines 12-32), the system comprising: 
an 
generate a plurality of intravascular ultrasonic pulses, at a pulse origin, (ultrasound beams 6, 7 shown travelling intravascularly, see Katakura FIG. 1 & col. 4, lines 60-65); 
for each ultrasonic pulse, receive a plurality of echoes from a plurality of distances (the echo signal from the corresponding region is produced as a received signal 8. This received signal 8 is amplified by an amplifier 9 and fed to Doppler detectors 10 and 11 for extracting Doppler signals 14, 15, see Katakura FIG. 1 & col. 4, lines 60-67); and 
a processor adapted to: 
obtain a first ultrasound Doppler signal from a first distance from the pulse origin (Doppler signal 14 represents the echo from beam 6, see Katakura FIG. 1 & col. 4, lines 60-67) and a second ultrasound Doppler signal from a second distance from the pulse origin (Doppler signal 15 represents the echo from beam 7, see Katakura FIG. 1 & col. 4, lines 60-67); 
ascertain a time delay that takes a modification in a velocity characteristic at the first distance to propagate to the second distance based on the obtained first and second ultrasound Doppler signals (the apparatus “measures the delay time by the correlation processing of the Doppler signals,” see Katakura col. 2, lines 1-7, and “[T]he frequency variation of the Doppler signal 15 down the flow is delayed, relative to the Doppler signal 14 up the flow, by the pulse wave propagation time τ which corresponds to the distance between the measurement points 13 and 12,” see Katakura col. 5, lines 40-50 & eq. 3); 
calculate the pulse wave velocity based on the time delay (“[T]he velocity estimator 28 calculates the pulse wave speed C from the time τ and the distance L between measurement points,” see Katakura col. 6, lines 45-50 & eq. 5).

It appears that Katakura may be silent to generat[ing] a plurality of intravascular ultrasonic pulses, at a pulse origin, directed along a vessel. However, VDH teaches of a system and method of determining PWV (see VDH pg. 8, lines 17-21). In particular, VDH teaches to generate a plurality of intravascular ultrasonic pulses, at a pulse origin, directed along a vessel (“[T]he sensors 202, 204 may be configured to collect data about conditions within the vessel 80,” see VDH pg. 13, lines 27-28, “which may allow for the measurement of propagating wall distensions,” see pg. 14, lines 10-11, the sensors 202, 204 may include one or more transducer elements, see VDH pg. 16, lines 25-26, and may be configured as a “forward-looking IVUS,” (FLIVUS), see VDH pg. 14, line 30; it should be appreciated that “modification, change, and substitution” of the illustrated embodiments have been contemplated, see 31, line 20; furthermore, the FLIVUS configuration is capable of transmitting a plurality of ultrasonic pulses directed along a vessel and the pulse origin is interpreted as the location of the catheter when the pulse are emitted from a first distance and a second distance ΔD, see FIGS. 1b & 6a-6c). 
Katakura and VHD are both considered to be analogous to the claimed invention because they are in the same field of ultrasound-based pulse wave velocity/speed determination. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Katakura to incorporate the teachings of VDH to generate a plurality of intravascular ultrasonic pulses, at a pulse origin, directed along a vessel. Doing so would aid in accurately measuring  pulse wave velocity in relative short arteries, e.g. renal arteries (see VHD pg. 8, lines 20-26).

With regards to Claim 2, wherein the intravascular ultrasound device comprises:
a single ultrasound transducer element; or
an array of ultrasound transducer elements (transducer elements 4, 5, see Katakura FIG. 1 and col. 4, lines 60-62).

With regards to Claim 3, wherein ascertaining the time delay comprises performing cross-correlation between the first ultrasound Doppler signal and the second ultrasound Doppler signal (correlator 26 determines the lag between the first and second Doppler signals 14, 15, see Katakura col. 6, lines 38-45).

With regards to Claim 4, wherein ascertaining the time delay comprises obtaining a first and a second flow velocity metric based on the first and the second ultrasound Doppler signal (the frequency width B is determined based on ΔV of the first and second Doppler signals 14, 15 which in turn is used to calculate the lag time τ, see Katakura col. 6, lines 10-19 & 40-50).

With regards to Claim 5, wherein the first flow velocity metric comprises a first average velocity and the second flow velocity metric comprises a second average velocity (first and second signals 14, 15 are transformed into a Fourier series and integrated over time T, which indicates averaging, see FIG. 2-2B & col. 5, lines 52-67; furthermore, first and second signals 14, 15 are converted to temporary  signal 25 and reference signal 24 are integrated over time T into a Fourier series via 38 and 39, respectively, integration indicates averaging, see Katakura col.75, lines 1-34).

With regards to Claim 12, it appears that Katakura may be silent to  wherein the system is further configured to obtain a pressure metric and wherein the calculation of the pulse wave velocity is based on the time delay and the pressure metric. However, VDH teaches of obtain[ing] a pressure metric and wherein the calculation of the pulse wave velocity is based on the time delay and the pressure metric (Step 808 teaches determining a PWV based on pressure data within the vessel, see FIG. 8, “[T]he method 800 can be performed with reference to FIGS. 1a, 1b, 2, 6a, 6b, and 6c,” see VHD pg. 27, lines 29-34; it should be appreciated that FIGS. 1b and 6a-6c can be configured as FLIVUS as described above and thus an additional sensor as contemplated by VHD, “sensors may be placed intermittently over the circumference of the distal portions of the flexible elongate member 170,” see pg. 14, lines 15-16, which indicates more than two sensors 202, 204). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Katakura to incorporate the teachings of VDH to obtain a pressure metric and wherein the calculation of the pulse wave velocity is based on the time delay and the pressure metric. Doing so would aid in accurately measuring  pulse wave velocity in relative short arteries, e.g. renal arteries (see VHD pg. 8, lines 20-26).

With regards to Claim 13, it appears that Katakura may be silent to wherein directing of the plurality of intravascular ultrasonic pulses along the vessel comprises electronic beam steering and/or electronic beam focusing. However, VHD teaches of wherein directing of the plurality of intravascular ultrasonic pulses along the vessel comprises electronic beam steering and/or electronic beam focusing (FLIVUS, see VDH pg. 14, line 30, may use dedicated beamforming, see VHD pg. 30, lines 18-19; it should be appreciated it should be appreciated that “modification, change, and substitution” of the illustrated embodiments have been contemplated, see 31, line 20). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Katakura to incorporate the teachings of VDH wherein directing of the plurality of intravascular ultrasonic pulses along the vessel comprises electronic beam steering and/or electronic beam focusing. Doing so would aid in accurately measuring  pulse wave velocity in relative short arteries, e.g. renal arteries (see VHD pg. 8, lines 20-26).

With regards to Claim 14, Katakura teaches of a method of calculating a pulse wave velocity (an ultrasonic apparatus configured to “a pulse wave speed estimator for estimating the pulse wave speed,” see Katakura col. 2, lines 12-32), the method comprising:
generating a plurality of intravascular ultrasonic pulses, at a pulse origin(ultrasound beams 6, 7 shown travelling intravascularly, see Katakura FIG. 1 & col. 4, lines 60-65); 
for each ultrasonic pulse, receiving a plurality of echoes from a plurality of distances (the echo signal from the corresponding region is produced as a received signal 8. This received signal 8 is amplified by an amplifier 9 and fed to Doppler detectors 10 and 11 for extracting Doppler signals 14, 15, see Katakura FIG. 1 & col. 4, lines 60-67); 
obtaining a first ultrasound Doppler signal from a first distance from the pulse origin (Doppler signal 14 represents the echo from beam 6, see Katakura FIG. 1 & col. 4, lines 60-67) and a second ultrasound Doppler signal from a second distance from the pulse origin (Doppler signal 15 represents the echo from beam 7, see Katakura FIG. 1 & col. 4, lines 60-67); 
ascertaining a time delay that takes a modification in a velocity characteristic at the first distance to propagate to the second distance based on the obtained first and second ultrasound Doppler signals (the apparatus “measures the delay time by the correlation processing of the Doppler signals,” see Katakura col. 2, lines 1-7, and “[T]he frequency variation of the Doppler signal 15 down the flow is delayed, relative to the Doppler signal 14 up the flow, by the pulse wave propagation time τ which corresponds to the distance between the measurement points 13 and 12,” see Katakura col. 5, lines 40-50 & eq. 3); 
calculating the pulse wave velocity based on the time delay (“[T]he velocity estimator 28 calculates the pulse wave speed C from the time τ and the distance L between measurement points,” see Katakura col. 6, lines 45-50 & eq. 5).
It appears that Katakura may be silent to generat[ing] a plurality of intravascular ultrasonic pulses, at a pulse origin, directed along a vessel. However, VDH teaches of a system and method of determining PWV (see VDH pg. 8, lines 17-21). In particular, VDH teaches to generate a plurality of intravascular ultrasonic pulses, at a pulse origin, directed along a vessel (“[T]he sensors 202, 204 may be configured to collect data about conditions within the vessel 80,” see VDH pg. 13, lines 27-28, “which may allow for the measurement of propagating wall distensions,” see pg. 14, lines 10-11, the sensors 202, 204 may include one or more transducer elements, see VDH pg. 16, lines 25-26, and may be configured as a “forward-looking IVUS,” (FLIVUS), see VDH pg. 14, line 30; it should be appreciated that “modification, change, and substitution” of the illustrated embodiments have been contemplated, see 31, line 20; furthermore, the FLIVUS configuration is capable of transmitting a plurality of ultrasonic pulses directed along a vessel and the pulse origin is interpreted as the location of the catheter when the pulse are emitted from a first distance and a second distance ΔD, see FIGS. 1b & 6a-6c). 
Katakura and VHD are both considered to be analogous to the claimed invention because they are in the same field of ultrasound-based pulse wave velocity/speed determination. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Katakura to incorporate the teachings of VDH to generate a plurality of intravascular ultrasonic pulses, at a pulse origin, directed along a vessel. Doing so would aid in accurately measuring  pulse wave velocity in relative short arteries, e.g. renal arteries (see VHD pg. 8, lines 20-26).

With regards to Claim 15, it appears that Katakura may be silent to a computer program comprising computer program code means which is adapted, when said computer program is run on a computer, to implement the method of calculating a pulse wave velocity on a system. However, VHD teaches of a computer program comprising computer program code means which is adapted, when said computer program is run on a computer, to implement the method of calculating a pulse wave velocity on a system (“The processing system 130 may include one or more processors or programmable processor units running programmable code instructions for implementing the pulse wave velocity determination methods described herein,” see pg. 18, lines 5-7). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Katakura to incorporate the teachings of VDH to provide a computer program comprising computer program code means which is adapted, when said computer program is run on a computer, to implement the method of calculating a pulse wave velocity on a system. Doing so would aid in accurately measuring  pulse wave velocity in relative short arteries, e.g. renal arteries (see VHD pg. 8, lines 20-26).

Claims 6-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over modified Katakura as applied to claims 1-5 and 12-15 above, and further in view of Kantorovich (US PAT 6261233 B1).
	
With regards to Claim 6, it appears that modified Katakura may be silent to wherein the first flow velocity metric comprises a first distribution of flow velocities and the second flow velocity metric comprises a second distribution of flow velocities. However, Kantorovich teaches of an apparatus and method for determining PWV based on a first/second Doppler shifted reflections (see Abstract; col. 3, lines 29-42; col. 4, lines 10-25). In particular, Kantorovich teaches of wherein the first flow velocity metric comprises a first distribution of flow velocities and the second flow velocity metric comprises a second distribution of flow velocities (the two channels, 254, 254’, are used, one having a positive Doppler shifted spectrum, i.e. distribution,  and the other a negative Doppler shifted spectrum are combined in the velocity domain and from which the average and maximum velocities can be determined, see col. 23, lines 15-33 & FIG. 15).
Modified Katakura and Kantorovich are both considered to be analogous to the claimed invention because they are in the same field of ultrasound based PWV determination. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Katakura to incorporate the teachings of Kantorovich wherein the first flow velocity metric comprises a first distribution of flow velocities and the second flow velocity metric comprises a second distribution of flow velocities. Doing so would aid in reducing noise and error rates by averaging several acquired spectra (see Kantorovich col. 14, lines 59-63).


With regards to Claim 7, it appears that modified Katakura may be silent to wherein the first distribution of flow velocities comprises a first frequency spectrum and a second distribution of flow velocities comprises a second frequency spectrum. However, Kantorovich teaches of wherein the first distribution of flow velocities comprises a first frequency spectrum and a second distribution of flow velocities comprises a second frequency spectrum (the two channels, 254, 254’, are used, one having a positive Doppler shifted spectrum, i.e. distribution,  and the other a negative Doppler shifted spectrum are combined in the velocity domain and from which the average and maximum velocities can be determined, see Kantorovich col. 23, lines 15-33). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Katakura to incorporate the teachings of Kantorovich wherein the first distribution of flow velocities comprises a first frequency spectrum and a second distribution of flow velocities comprises a second frequency spectrum. Doing so would aid in reducing noise and error rates by averaging several acquired spectra (see Kantorovich col. 14, lines 59-63).

With regards to Claim 9, it appears that modified Katakura may be silent to wherein ascertaining the time delay comprises: extracting a first feature of the first distribution of flow velocities; extracting a second feature of the second distribution of flow velocities; and calculating a time delay based on the first feature and the second feature. However, Kantorovich teaches wherein ascertaining the time delay comprises:
extracting a first feature of the first distribution of flow velocities (a pulse onset 70 is determined for the first transducer 66, see Kantorovich col. 17, lines 17-21 & FIG. 6b); 
extracting a second feature of the second distribution of flow velocities (a pulse onset 72 is determined for the second transducer 68, see Kantorovich col. 17, lines 17-21 & FIG. 6b); and 
calculating a time delay based on the first feature and the second feature (detecting the Doppler shift in reflections of vessel wall and using a cross-correlation to determine delay τ; see Kantorovich col. 17, lines 15-27 & FIG. 6b).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Katakura to incorporate the teachings of Kantorovich to calculate a time delay based on a first and second features of the first and second distributions of flow velocities. Doing so would aid by correcting errors in velocity estimation (see Kantorovich col. 17, lines 24-27).

With regards to Claim 10, it appears that modified Katakura may be silent to wherein the first and second feature comprises one or more of: an instantaneous peak velocity; a pulse onset; peak time; a maximum acceleration; and an instantaneous average velocity. However, Kantorovich teaches wherein the first and second feature comprises one or more of: an instantaneous peak velocity; a pulse onset; peak time; a maximum acceleration; and an instantaneous average velocity (pulse onset 70, 72 as illustrated in Kantorovich FIG. 6b). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Katakura to incorporate the teachings of Kantorovich to provide a first/second feature comprising a pulse onset. Doing so would aid by correcting errors in velocity estimation (see Kantorovich col. 17, lines 24-27).

With regards to Claim 11, it appears that modified Katakura may be silent to wherein ascertaining the time delay comprises performing cross-correlation between the first distribution of flow velocities and the second distribution of flow velocities. However, Kantorovich teaches wherein ascertaining the time delay comprises performing cross-correlation between the first distribution of flow velocities and the second distribution of flow velocities (detecting the Doppler shift in reflections of vessel wall and using a cross-correlation to determine delay τ; see Kantorovich col. 17, lines 15-27 & FIG. 6b). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Katakura to incorporate the teachings of Kantorovich to provide a cross-correlation between the first distribution of flow velocities and the second distribution of flow velocities. Doing so would aid by correcting errors in velocity estimation (see Kantorovich col. 17, lines 24-27).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Katakura, VDH and Kantorovich combined as applied to claim 6 above, and further in view of Kim et al.  (US PGPUB 20080081994; hereinafter “Kim”).
With regards to Claim 8, it appears that Katakura, VDH and Kantorovich combined may be silent to wherein ascertaining the time delay comprises: for each velocity value of the first distribution of flow velocities and second distribution of flow velocities, calculating an individual time delay ; and calculating an average time delay based on the individual time delays. However, Kim teaches of a procedure to measure PWV using a M-mode ultrasound based on a time delay of systole onset (see Kim ¶ [0050]). In particular, Kim teaches
for each velocity value of the first distribution of flow velocities and second distribution of flow velocities, calculating an individual time delay (calculating an average time delay for a pressure pulse using a phase rotated measurements, i.e. a first distribution at a first phase and a second distribution at a second phase, see ¶ [0068]; it should be appreciated that Kim teaches an average time delay which indicates a plurality of measurements taken, i.e. each measurement includes an individual time delay); and 
calculating an average time delay based on the individual time delays (average time delay as described above, see Kim ¶ [0068]).
Katakura, VDH and Kantorovich combined and Kim are both considered to be analogous to the claimed invention because they are in the same field of ultrasound based PMV measurement. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have Katakura, VDH and Kantorovich combined to incorporate the teachings of Kim to provide an average time delay based on individual time delays of the first and second distributions of flow velocities. Doing so would aid in accounting for delays due to the ultrasound transmitting sequence and thus result in true travel time (see Kim ¶ [0108]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH S. JASANI whose telephone number is (571)272-6402. The examiner can normally be reached M-F 8:00 am - 4:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M. Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.J./Examiner, Art Unit 3793  

/YI-SHAN YANG/Acting SPE, Art Unit 3793